Appellant prosecutes this appeal from a judgment against him in a suit brought by appellee, a minor, to recover a truck which appellee had traded to appellant.
An examination of appellant's abstract and brief discloses that the judgment appealed from must be affirmed for noncompliance with rule 9 of this court. In the abstract prepared and filed by appellant the motion for new trial is not shown nor are its contents abstracted. There is, therefore, nothing in the abstract to apprise us of what matters were presented to the lower court in the motion for new trial.
Accordingly, under our rules, the judgment appealed from must be affirmed.